UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 MAHMOUD LATIF,                          :
                                         :
                     Plaintiff,          :   18cv11528 (DLC)
                                         :
                -v-                      :   OPINION AND ORDER
                                         :
 MORGAN STANLEY & CO. LLC, MORGAN        :
 STANLEY SERVICES GROUP, INC., CARMEN    :
 GOMEZ, individually, LILY CHAN,         :
 individually, JACQUELINE LUCAS,         :
 individually, BRIAN DERBY,              :
 individually, LISA SWEBERG,             :
 individually, LAUREN KEIGLER,           :
 individually, and MICHAEL GREY,         :
 individually,                           :
                                         :
                     Defendants.         :
                                         :
 --------------------------------------- X

APPEARANCES:

For the plaintiff:
Abraham Zev Wolf Melamed
Derek Smith Law Group, PLLC
1 Penn Plaza, Suite 49th Floor
New York, NY 10011

For the defendants:
Sam Scott Shaulson
Morgan, Lewis & Bockius LLP (New York)
101 Park Avenue
New York, NY 10178

Thomas Anton Linthorst
Kimberley E. Lunetta
Morgan, Lewis & Bockius LLP(NJ)
502 Carnegie Center
Princeton, NJ 08540
DENISE COTE, District Judge:

     Mahmoud Latif (“Latif”) has filed employment discrimination

claims against his former employers Morgan Stanley & Co. LLC and

Morgan Stanley Services Group, Inc. (collectively “Morgan

Stanley”) and seven individual employees of Morgan Stanley

(collectively, with Morgan Stanley, “Defendants”).    Defendants

have moved to compel arbitration of Latif’s claims.    For the

following reasons, that motion is granted.



                              Background

     The following facts are taken from the complaint, documents

that were submitted in connection with Defendants’ motion to

compel arbitration, and a stipulation entered into by the

parties in the course of this litigation.    On June 5, 2017,

Latif signed a written offer of employment with Morgan Stanley

(the “Offer Letter”).   The Offer Letter incorporated by

reference Morgan Stanley’s CARE Arbitration Program Arbitration

Agreement (the “Arbitration Agreement”), which was also attached

to the Offer Letter.    The parties agree that Latif accepted the

terms and conditions set forth in the Arbitration Agreement when

he signed the Offer Letter.

     The Arbitration Agreement provides that any “covered claim”

that arises between Latif and Morgan Stanley “will be resolved

by final and binding arbitration as set forth in this

                                  2
Arbitration Agreement and in the arbitration provisions of the

CARE Guidebook,” a copy of which was attached to the Arbitration

Agreement.   “Covered claims” are defined in the Arbitration

Agreement to include, inter alia, common law claims and

“statutory discrimination, harassment and retaliation claims.”

The Arbitration Agreement further provides that it “shall be

governed by and interpreted in accordance with the Federal

Arbitration Act (“FAA”).”

     Latif alleges that, beginning in the fall of 2017, he

became the target of, inter alia, inappropriate comments

regarding his sexual orientation, inappropriate touching, sexual

advances, and offensive comments about his religion.   He also

alleges that around February 2018, a female supervisor sexually

assaulted him.   Beginning in February 2018, Latif reported these

incidents to Morgan Stanley’s human resources department.

Following months of email exchanges and meetings between Latif

and the human resources department, Latif’s employment was

terminated around August 1, 2018, which is just over a year

after Latif executed the Offer Letter.

     Latif filed this lawsuit on December 10, 2018, alleging

discrimination, a hostile work environment, and retaliation in

violation of Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000a et seq., the New York State Human Rights Law,

N.Y. Executive Law § 290 et seq., the New York City Human Rights

                                 3
Law, N.Y.C. Admin. Code § 8-101 et seq., and 42 U.S.C. § 1981;

as well as assault and battery, aggravated sexual abuse,

violation of the Gender Motivated Violence Protection Act,

N.Y.C. Admin. Code § 8-902, and intentional and negligent

infliction of emotional distress.    The parties do not dispute

the enforceability of the Arbitration Agreement generally nor

its application to all but one category of Latif’s claims.

Accordingly, on March 21, the Honorable Robert W. Sweet, who

then presided over this case, endorsed a stipulation between the

parties in which they agreed that the Arbitration Agreement was

enforceable as to all of Latif’s claims except for his claims of

sexual harassment.

     Latif filed an amended complaint on May 3, 2019. 1

Defendants filed the instant motion to compel arbitration and

stay the proceedings on May 7.   The only dispute between the

parties is whether Latif’s sexual harassment claims are subject

to the Arbitration Agreement in light of a recently enacted New

York Law, N.Y. C.P.L.R. § 7515 (“§ 7515”).    The parties do not

dispute that this issue is to be resolved by this Court.    The

motion to compel was fully submitted on May 31.




1 The amended complaint was filed following this Court’s denial
of Latif’s motion to proceed anonymously.
                                 4
                            Discussion

     When deciding motions to compel arbitration, courts apply a

standard “similar to that applicable for a motion for summary

judgment.”   Meyer v. Uber Techs., Inc., 868 F.3d 66, 74 (2d Cir.

2017) (citation omitted).   On a motion for summary judgment,

courts consider “all relevant, admissible evidence submitted by

the parties and contained in pleadings, depositions, answers to

interrogatories, and admissions on file, together with

affidavits,” and draw all reasonable inferences in favor of the

non-moving party.   Id. (citation omitted).   “Where the

undisputed facts in the record require the matter of

arbitrability to be decided against one side or the other as a

matter of law, [courts] may rule on the basis of that legal

issue and avoid the need for further court proceedings.”    Id.

(citation omitted).   Courts must decide whether parties have

agreed to arbitrate “unless the parties clearly and unmistakably

provide otherwise.”   Nicosia v. Amazon.com, Inc., 834 F.3d 220,

229 (2d Cir. 2016).

     “The Federal Arbitration Act requires courts to enforce

covered arbitration agreements according to their terms.”    Lamps

Plus, Inc. v. Varela, 139 S. Ct. 1407, 1412 (2019).    The Supreme

Court has repeatedly instructed that the FAA reflects “both a

liberal federal policy favoring arbitration and the fundamental

                                 5
principle that arbitration is a matter of contract.”     AT&T

Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011) (citation

omitted).    Consistent with this policy, “[a] party to an

arbitration agreement seeking to avoid arbitration generally

bears the burden of showing the agreement to be inapplicable or

invalid.”    Harrington v. Atl. Sounding Co., 602 F.3d 113, 124

(2d Cir. 2010).

     Under Section 2 of the Federal Arbitration Act (“FAA”),

     a written provision in . . . a contract evidencing a
     transaction involving commerce to settle by
     arbitration a controversy thereafter arising out of
     such contract or transaction . . . shall be valid,
     irrevocable, and enforceable, save upon such grounds
     as exist at law or in equity for the revocation of any
     contract.

9 U.S.C. § 2 (emphasis supplied).     This “saving clause

recognizes only defenses that apply to ‘any’ contract . . .

establish[ing] a sort of ‘equal-treatment’ rule for arbitration

contracts.”    Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1622

(2018).   Thus, while arbitration agreements may be “invalidated

by generally applicable contract defenses, such as fraud,

duress, or unconscionability, . . . defenses that apply only to

arbitration or that derive their meaning from the fact that an

agreement to arbitrate is at issue” will not invalidate such an

agreement.    Concepcion, 563 U.S. at 339 (citation omitted).

“[T]he saving clause does not save defenses that target



                                  6
arbitration either by name or by more subtle methods.”    Epic

Sys., 138 S. Ct. at 1622.

     The FAA’s policy favoring the enforcement of arbitration

agreements is not easily displaced by state law.    “[S]tate law

is preempted to the extent it stands as an obstacle to the

accomplishment and execution of the full purposes and objectives

of the FAA.”    Lamps Plus, 139 S. Ct. at 1415 (citation omitted).

“When state law prohibits outright the arbitration of a

particular type of claim, the analysis is straightforward: The

conflicting rule is displaced by the FAA.”    Concepcion, 563 U.S.

at 341.

     Section 7515 is titled “Mandatory arbitration clauses;

prohibited.”    It was signed into law in April 2018 and became

effective on July 11, 2018.    The law was enacted as Part KK,

Subpart B of the 2018-2019 New York budget bill.    Part KK of

this bill contains six subparts all addressing sexual

harassment.    These subparts address, among other things,

certifications concerning sexual harassment in bids submitted to

the state, “reimbursement of funds paid by state agencies, state

entities and public entities for the payment of awards

adjudicated in sexual harassment claims,” and a model policy and

training program for the prevention of sexual harassment.    2018

N.Y. Sess. L., ch. 57, at 4-5.    The bill was described in Senate

Floor debate as “sweeping legislation that deals with the

                                  7
scourge of sexual harassment” and that “handles all different

kinds of sexual harassment situations.”   N.Y. State Senate,

Stenographic Rec., 241st Leg., Reg. Sess., at 1855 (Mar. 30,

2018).

     Section 7515(b) contains three subparts:

     (i) Prohibition. Except where inconsistent with
     federal law, no written contract, entered into on or
     after the effective date of this section shall contain
     a prohibited clause as defined in paragraph two of
     subdivision (a) of this section.

     (ii) Exceptions. Nothing contained in this section
     shall be construed to impair or prohibit an employer
     from incorporating a non-prohibited clause or other
     mandatory arbitration provision within such contract,
     that the parties agree upon.

     (iii) Mandatory arbitration clause null and void.
     Except where inconsistent with federal law, the
     provisions of such prohibited clause as defined in
     paragraph two of subdivision (a) of this section shall
     be null and void. The inclusion of such clause in a
     written contract shall not serve to impair the
     enforceability of any other provision of such
     contract.

N.Y. C.P.L.R. § 7515(b) (emphasis supplied).    Section 7515

defines “prohibited clause” as “any clause or provision in any

contract which requires as a condition of the enforcement of the

contract or obtaining remedies under the contract that the

parties submit to mandatory arbitration to resolve any

allegation or claim of an unlawful discriminatory practice of

sexual harassment.”   N.Y. C.P.L.R. § 7515(a)(2).




                                 8
     Section 7515 was recently cited in Justice Ruth Bader

Ginsburg’s dissenting opinion in Lamps Plus as an example of

state action that “endeavor[s] to safeguard employees'

opportunities to bring sexual harassment suits in court” and

“ameliorate[s] some of the harm . . . occasioned” by recent

Supreme Court employment arbitration decisions.    Lamps Plus, 139

S. Ct. at 1422 (Ginsburg, J., dissenting).   The parties have not

cited and this Court has not found any reported decision

applying § 7515.

     Under the terms of the Arbitration Agreement, Latif’s

sexual harassment claims are subject to mandatory arbitration.

Section 7515 renders agreements to arbitrate sexual harassment

claims null and void “[e]xcept where inconsistent with federal

law.”   N.Y. C.P.L.R. 7515(b)(iii).   Here, application of Section

7515 to invalidate the parties’ agreement to arbitrate Latif’s

claims would be inconsistent with the FAA.   The FAA sets forth a

strong presumption that arbitration agreements are enforceable

and this presumption is not displaced by § 7515.

     Moreover, the FAA’s saving clause does not render the

parties’ Arbitration Agreement unenforceable here.   Section

7515(b) applies only to contract provisions that require

“mandatory arbitration to resolve any allegation or claim of an

unlawful discriminatory practice of sexual harassment.”    N.Y.

C.P.L.R. § 7515(a)(2).   This provision is not a “ground[] as

                                 9
exist[s] at law or in equity for the revocation of any

contract,” 9 U.S.C. § 2, but rather a “state law prohibit[ing]

outright the arbitration of a particular type of claim,” which,

as described by the Supreme Court, is ”displaced by the FAA.”

Concepcion, 563 U.S. at 341. 2

     Latif argues that, when read in conjunction with the bundle

of sexual harassment provisions passed in the same bill, § 7515

reflects a general intent to protect victims of sexual

harassment and not a specific intent to single out arbitration

clauses for singular treatment.    He points out that the statute

affects a number of different types of contracts and contract

provisions, and, as such, does not run afoul of the FAA’s

prohibition on arbitration-specific defenses.   Latif similarly

argues that because § 7515 does not disfavor all arbitration,

but only arbitration of sexual harassment claims, it is not

inconsistent with the FAA.   These arguments are unavailing.   The

fact that § 7515 was enacted concurrently with other laws that

address sexual harassment does not alter the plain language of

the law.   The bundle of laws that make up Part KK of the 2018-19


2 On June 19, 2019, the New York legislature passed bill
S6577/A8421, which would, inter alia, amend § 7515 to change the
definition of “prohibited clause” and “mandatory arbitration
clause” to encompass mandatory arbitration of claims of
discrimination generally, rather than specifically of sexual
harassment. For the same reasons described above, § 7515 as so
amended would not provide a defense to the enforcement of the
Arbitration Agreement.
                                  10
budget bill were clearly intended to address sexual harassment;

nothing in the bill suggests that the New York legislature

intended to create a generally applicable contract defense.

       Latif also suggests that because clauses mandating

arbitration of sexual harassment claims interfere with New

York’s substantial state interest in transparently addressing

workplace sexual harassment, § 7515 is a ground “in equity for

the revocation of any contract” and thus not displaced by the

FAA.    9 U.S.C. § 2.   This argument again ignores the plain

language of the FAA’s saving clause and the Supreme Court’s many

decisions construing it, which require any ground providing an

exception to arbitration, whether in law or equity, to be

generally applicable.    Section 7515 presents no generally

applicable contract defense, whether grounded in equity or

otherwise, and as such cannot overcome the FAA’s command that

the parties’ Arbitration Agreement be enforced. 3




3 The Defendants also argue that § 7515(b)(iii) does not nullify
the parties’ agreement to arbitrate all of Latif’s claims
because the Arbitration Agreement was entered into prior to the
enactment of § 7515 and the law does not apply retroactively.
Because the parties’ dispute is resolved on other grounds, this
argument need not be addressed.
                                  11
                            Conclusion

     The Defendants’ May 7, 2019 motion to compel arbitration is

granted.   The action is stayed pending the outcome of

arbitration proceedings.


Dated:     New York, New York
           June 26, 2019


                                ____________________________
                                         DENISE COTE
                                United States District Judge




                                 12
